Exhibit 10.1

 

PHH CORPORATION

 

AMENDED AND RESTATED

 

TIER I SEVERANCE PAY PLAN

 

Effective Date:           May 19, 2016

 

--------------------------------------------------------------------------------


 

ARTICLE I - INTRODUCTION

 

PHH Corporation (referred to herein as the “Company”), hereby amend and restates
the PHH Corporation Tier I Severance Pay Plan (the “Plan”), effective as of the
Effective Date (as defined below), to provide severance benefits to certain
employees of the Company and its Subsidiaries who suffer a loss of employment
under the terms and conditions set forth in the Plan. The Plan replaces and
supersedes (i) any and all severance plans, policies, and/or practices of the
Company or its subsidiaries, whether written or unwritten, in effect for covered
employees prior to the Effective Date and (ii) any and all severance plans,
policies and or practices of any business or entity acquired by the Company
effective upon the consummation of any such acquisition.

 

ARTICLE II - DEFINITIONS AND INTERPRETATIONS

 

The following definitions and interpretations of important terms apply to the
Plan.

 

(a)                                 Agreement.  The non-competition,
non-solicitation, and other restrictive covenant agreement in the form and
manner required by the Company in its sole discretion from time to time that is
either a 2-Year Agreement or a 1-Year Agreement.

 

(1)                                 A “2-Year Agreement” is an Agreement that
provides non-competition and non-solicitation protection during employment and
for at least two (2) years following termination of employment.

 

(2)                                 A “1-Year Agreement” is an Agreement that
provides non-competition and non-solicitation protection during employment and
for at least one (1) year following termination of employment, but less than two
(2) years following termination of employment;

 

provided, however, that in the case of an Eligible Employee who is a licensed
attorney and who is ethically and/or legally prohibited from agreeing to be
bound by certain restrictive covenants, such an Eligible Employee will be deemed
to have signed a 1-Year or 2-year Agreement if he or she signs an agreement not
to compete in a non-legal capacity following termination from employment, in the
form and manner required by the Company, in its sole discretion from time to
time, for a time period not to exceed two (2) years.

 

(b)                                 Base Pay. An employee’s annual base salary
or wages from the Company at the time of termination. Base Pay shall be
determined as reflected on the Company’s payroll records, and shall not include
bonuses, overtime pay, shift premiums, commissions, employer contributions for
benefits, incentive or deferred compensation or other additional compensation in
any form. For purposes hereof, an Eligible Employee’s Base Pay shall include any
salary reduction contributions made on his or her behalf to any plan of the
Company under section 125 or 401(k) of the Internal Revenue Code of 1986, as
amended. One month of Base Pay shall mean an employee’s annual Base Pay divided
by twelve (12).

 

(c)                                  Cause.  Any one of the following: (i) a
material failure of the Eligible Employee to substantially perform the Eligible
Employee’s duties with the Company or its Subsidiaries (other than failure
resulting from incapacity due to physical or mental illness); (ii) any act of
fraud, misappropriation, dishonesty, embezzlement or similar conduct against, or
relating to the assets of, the Company or its Subsidiaries; (iii) conviction (or
plea of nolo contendere) of a felony or any crime involving moral turpitude;
(iv) repeated instances of negligence in the performance of the Eligible
Employee’s job or any instance of gross negligence in the performance of the
Eligible Employee’s duties as an employee of the Company or one of its
Subsidiaries; (v) any breach by the Eligible Employee of any fiduciary
obligation owed to the Company or any Subsidiary or (vi) any breach of a
material element of the Company’s Code of Business Ethics and Conduct or other
applicable workplace policies, as amended from time to times; or (vii) failure
by the Eligible Employee to perform Eligible Employee’s job duties for the
Company or any Subsidiary to the best of Eligible Employee’s ability and in
accordance with reasonable instructions and directions from the Board or its
designee.

 

--------------------------------------------------------------------------------


 

(d)                                 Change in Control. Has the same meaning as
“Change in Control” under the PHH Corporation 2014 Equity and Incentive Plan
(without regard to any modification in any “Award Agreement” or “Award Program,”
each as defined therein).

 

(e)                                  Code. The Internal Revenue Code of 1986, as
amended.

 

(f)                                   Company. PHH Corporation

 

(g)                                  Effective Date. As Amended, May 19, 2016

 

(h)                                 Eligible Employee. Any United States-based
employee of the Company or a Subsidiary who: (i) is classified by the Company as
an active, full-time employee and (ii) who has, prior to termination of
employment, signed an Agreement with the Company. Notwithstanding the foregoing,
an Eligible Employee shall not include any individual (i) classified as an
independent contractor by the Company, (ii) being paid by or through an employee
leasing company or other third party agency, or (iii) any other person
classified by the Company as a leased employee, during the period the individual
is so paid or classified even if such individual is later retroactively
reclassified as a common-law employee of the Company or its Subsidiaries during
all or any part of such period pursuant to applicable law or otherwise.

 

(i)                                     ERISA. The Employee Retirement Income
Security Act of 1974, as amended.

 

(j)                                    General Release. The General Release
provided by the Company to an Eligible Employee in connection with his or her
termination of employment with the Company, which if executed by the Eligible
Employee (and not timely revoked), will acknowledge his or her termination of
employment with the Company and release the Company from liability for any and
all claims and contain such other provisions as the Company may deem necessary
or appropriate. By signing the General Release, an Employee waives all rights he
or she may have under state and federal employment statutes and all common law
causes of action related to his or her employment and termination thereof.

 

(k)                                 Management Operating Committee (MOC).  The
individuals designated by the Company’s Human Capital and Compensation Committee
as part of the MOC as of the Effective Date, and as may be modified from time to
time by the Human Capital and Compensation Committee.

 

(l)                                     Non-Comparable Employment.  Employment
offered by a successor employer in connection with an Asset Sale or employment
with the Company or a Subsidiary following a Change in Control that results in
(i) a material diminution in the Eligible Employee’s base compensation (from the
amount in effect immediately before the date of the Change in Control or Asset
Sale, if applicable); (ii) a material diminution in authority, duties, or
responsibilities of the Eligible Employee; (iii) a material diminution in the
budget over which Eligible Employee retains authority; (iv) a material change in
the geographic location at which Eligible Employee is required to perform
services; and (v) with regard to a Change in Control, any other action or
inaction that constitutes a material breach by the Company or a Subsidiary of
any agreement between the Eligible Employee and the Company or such Subsidiary;
provided, however, that solely with respect to a Change in Control, for the
Eligible Employee to be able to resign due to being offered Non-Comparable
Employment the Eligible Employee must give the Company notice of the above
conditions within 90 days after the condition first exists, the Company must not
have not remedied the condition within 30 days after receiving written notice,
and the Eligible Employee must resign within 60 days after the Company’s failure
to remedy.

 

(m)                             Participant. An Eligible Employee who meets all
the requirements set forth in Article III of the Plan. An individual shall cease
being a Participant once payment of all severance pay and other benefits due to
such individual under the Plan has been completed (or upon the death of the
Participant, if earlier) and no person shall have any further rights under the
Plan with respect to such former Participant.

 

(n)                                 Plan Administrator. The Company or such
other person or committee appointed from time to time by the Company to
administer the Plan. Until a successor is appointed by the Company, the Plan
Administrator shall be the Company.

 

--------------------------------------------------------------------------------


 

(o)                                 Post-Employment Restricted Period.  The
Post-Employment Restricted Period is the time period following termination of
employment during which the non-competition and non-solicitation provisions
contained in the Agreement.

 

(p)                                 Subsidiary.  Any corporation, limited
partnership, limited liability company or other entity (other than the Company)
in or of which the Company owns, directly or indirectly, an equity interest
possessing 50 percent or more of the total combined voting power of all equity
interests of such entity.

 

(q)                                 Asset Sale.  A sale of a substantial portion
of the assets of the Company or an Affiliate, as determined by the Committee, to
a third party that does not constitute a Change in Control.

 

ARTICLE III - ELIGIBILITY

 

A.                                    WHO IS ELIGIBLE?

 

If you are an Eligible Employee, you shall become eligible for the severance pay
described in Article IV of the Plan (i.e., you will become a “Participant”) by
meeting the requirements set forth below:

 

(a)                                 your employment with the Company or a
Subsidiary is involuntarily terminated for one of the following reasons:

 

·                                          a reduction in the Company’s or a
Subsidiary’s workforce;

 

·                                          if you are not designated as a part
of the MOC,

 

·                  elimination or discontinuation of your job or position (other
than as a result of a sale of stock or assets to another business entity or as a
result of the termination of a management contract or lease for a facility),
provided that you are not offered a comparable position by the Company or a
Subsidiary. For this purpose, comparability shall be determined in the sole and
absolute discretion of the Plan Administrator; or

 

·                  elimination or discontinuation of your job or position as a
result of a sale of stock or assets to another business entity or as a result of
the termination of a management contract or lease for a facility, and in either
case, you are not offered a job of regular employment by such business entity;

 

·                                          if while you are designated as part
of the MOC, your job is eliminated due to an Asset Sale and your only offer of
employment from the third party buyer or successor entity is for Non-Comparable
Employment;

 

·                                          if while you are designated as part
of the MOC, the Company experiences a Change in Control and in the two (2) year
period following the Change in Control you voluntarily terminate employment with
the Company or a Subsidiary because your employment becomes Non-Comparable
Employment;

 

·                                          your employment is terminated
involuntarily by the Company or a Subsidiary without Cause; or

 

·                                          other circumstances as the Plan
Administrator, in its sole and absolute discretion, deems appropriate for the
payment of severance;

 

(b)                                 you deliver a signed and dated General
Release to the individual whose signature appears on the cover letter
accompanying the Plan and the General Release by no later than the date (if any)
set forth in the General

 

--------------------------------------------------------------------------------


 

Release, and the time for you to revoke such General Release (if any) as
specified in the General Release has expired; provided, however, that such
General Release has been delivered and the time for you to revoke such General
Release has expired (and you have not revoked such General Release), no later
than sixty (60) days following your termination of employment; and

 

(c)                                  the Company has not determined that you,
either prior or subsequent to your termination of employment, have
(a) misappropriated or improperly used or disclosed any confidential or
proprietary information of the Company; (b) failed to comply with any
contractual obligations to the Company (including, without limitation, the
Agreement); (c) solicited for hire away from the Company, any current Company
employees absent the Company’s consent; or (d) taken any action which the
Company, in its sole discretion, deems to have been inimical or detrimental to
the interests of the Company.

 

For purposes of this Plan, references to termination of employment or similar
terms hereunder shall mean a “separation from service” within the meaning of
Code Section 409A.

 

If you do not satisfy all of the above requirements, you shall not be considered
a Participant, and you shall not be entitled to commence or continue to receive
any benefits under the Plan. Additionally, you shall not become a Participant,
and shall not become entitled to benefits while you continue to be employed by
the Company or a Subsidiary as an employee or independent contractor or for any
period following your rehire by the Company or a Subsidiary subsequent to your
termination of employment.

 

B.                                    WHO IS NOT ELIGIBLE?

 

You shall not be eligible for severance pay under this Plan if your employment
is terminated for any reason other than set forth in paragraph A, including, but
not limited to:

 

·                                          retirement;

 

·                                          voluntary termination (other than if
you are an individual who is designated as part of the MOC and the circumstances
of your voluntary termination are described in Article III, Section A);

 

·                                          any termination of your employment by
the Company for reasons other than those described in Article III, Section A;

 

·                                          if you are not designated as a part
of the MOC

 

·                                          elimination or discontinuation of
your job or position (other than in connection with a sale of assets or stock to
another business entity or as a result of the termination of a management
contract or lease for a facility), if you are offered a comparable position by
the Company or a Subsidiary. For this purpose, comparability shall be determined
in the sole and absolute discretion of the Plan Administrator. [

 

·                                          elimination or discontinuation of
your job or position as a result of a sale of stock or assets to another
business entity or as a result of the termination of a management contract or
lease for a facility, and in either case, you are offered a job of regular
employment by such business entity.

 

In addition, if you have a separate employment agreement that is in effect on
the date you begin employment with the Company which expressly provides for
severance pay, you shall not be eligible for benefits under this Plan for as
long as you continue to be covered by that employment agreement.  If, after the
time you

 

--------------------------------------------------------------------------------


 

become eligible for this Plan, you execute a separate employment agreement with
the Company which agreement expressly provides for severance pay, then you will
no longer be eligible for this Plan.

 

ARTICLE IV - SEVERANCE PAY

 

A.                                    SCHEDULE OF BENEFITS

 

If you and the Company most recently signed a 2-Year Agreement when you become a
Participant, you will receive the following benefits under the Plan: (i) the sum
of (a) two (2) years of Base Pay, and (b) solely if you are designated as part
of the MOC, one hundred percent (100%) of the target amount of the cash
incentive bonus award granted to you under the Management Incentive Plan for the
year of your termination of employment, (or if you have not received a cash
incentive bonus award for the year of your termination, then one hundred percent
(100%) of the target amount of the cash incentive bonus award granted to you for
the year prior to the year of your termination), paid in substantially equal
installments no less frequently than monthly for two (2) years following your
termination of employment; (ii) a monthly amount equal to the cost of coverage
(as determined pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”)) under the Company’s group health plan at the level
in which you were enrolled at the time of your termination of employment payable
in substantially equal monthly installments no less frequently than monthly for
two (2) years following your termination of employment; and (iii) reasonable
outplacement services to be provided by a provider selected by the Company, in a
value to be determined by the Company and not to exceed the dollar limit under
Code Section 402(g) for the year of your separation (for 2016, that limit is
$18,000), and to be provided over not more than two (2) years beyond your
termination of employment.

 

If you and the Company most recently signed a 1-Year Agreement with a one
(1) year Post-Employment Restricted Period, then when you become a Participant,
you will receive the following benefits under the Plan: (i) the sum of (a) one
(1) year of Base Pay, and (b) solely if you are designated as part of the MOC,
one hundred percent (100%) of the target amount of the cash incentive bonus
award granted to you under the Management Incentive Plan for the year of your
termination of employment, (or if you have not received a cash incentive bonus
award for the year of your termination, then one hundred percent (100%) of the
target amount of the cash incentive bonus award granted to you for the year
prior to the year of your termination), paid in substantially equal installments
no less frequently than monthly for one (1) year following your termination of
employment, (ii) a monthly amount equal to the cost of coverage (as determined
pursuant to COBRA) under the Company’s group health plan at the level in which
you were enrolled at the time of your termination of employment payable in
substantially equal monthly installments no less frequently than monthly for one
(1) year following your termination of employment; and (iii) reasonable
outplacement services to be provided by a provider selected by the Company, in a
value to be determined by the Company and not to exceed the dollar limit under
Code Section 402(g) for the year of your separation (for 2016, that limit is
$18,000), and to be provided over not more than two (2) years beyond your
termination of employment.

 

If you and the Company most recently signed a 1-Year Agreement with a
Post-Employment Restricted Period of greater than one (1) year, then when you
become a Participant, you will receive the following benefits under the Plan
during the Restricted Period: (i) the sum of (a) a monthly Base Pay, and
(b) solely if you are designated as part of the MOC, one hundred percent (100%)
of the target amount of the cash incentive bonus award granted to you under the
Management Incentive Plan for the year of your termination of employment, (or if
you have not received a cash incentive bonus award for the year of your
termination, then one hundred percent (100%) of the target amount of the cash
incentive bonus award granted to you in the year prior to the year of your
termination), paid in substantially equal installments no less frequently than
monthly for the Post-Employment Restricted Period, (ii) a monthly amount equal
to the cost of coverage (as determined pursuant to COBRA) under the Company’s
group health plan at the level in which you were enrolled at the time of your
termination of employment payable in substantially equal monthly installments no
less frequently than monthly for the number of full months of the
Post-Employment Restricted Period following your termination of employment; and
(iii) reasonable outplacement services to be provided by a provider selected by
the Company, in a value to be determined by the Company and not to exceed the
dollar limit under Code Section 402(g) for the year of your separation (for
2016, that limit is $18,000), and to be provided over not more than two
(2) years beyond your termination of employment.

 

--------------------------------------------------------------------------------


 

Notwithstanding any provision of this Plan to the contrary, the Plan
Administrator, in its sole and absolute discretion and based on such criteria as
the Plan Administrator deems relevant, may, vary the severance benefits under
this Plan; provided, however, that in no event will a Participant receive more
than two times the Participant’s “annual compensation” (as defined under a 29.
C.F.R. 2510.3-2(b) or any successor thereto) for the year immediately preceding
the Participant’s termination of employment. In addition, in no event will any
employee be entitled to receive severance pay under this Plan in addition to
severance pay provided for under a separate employment agreement or from any
other source.  To the extent the severance benefits are subject to Code
Section 409A, any change in the time and form of payment of the severance
benefits (including, without limitation, a change due to a Participant signing a
different Agreement) must comply with Code Section 409A.

 

B.                                    WHEN BENEFITS WILL BE PAID

 

Severance pay benefits are payable to you in substantially equal installments no
less frequently than monthly for the periods set forth in Paragraph A, subject
to applicable federal, state and local tax deductions and withholding.  Such
payments will commence as soon as practicable after the General Release has been
executed by you and becomes irrevocable, but in no event later than the sixtieth
(60th) day following your termination of employment, provided, however, that if
the sixty (60) day period following your termination of employment begins in one
calendar year and ends in the following calendar year, payments will not
commence prior to the first day of such following calendar year.  All
installments that would have been paid if installments had begun on your
termination of employment will accumulate and be paid with the first installment
payment.

 

If a payment obligation under this Plan arises on account of your termination of
employment while you are a “specified employee” (as defined under Code section
409A and the regulations thereunder and determined in good faith by the Board),
any payment of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) shall be made within 15 days
after the end of the six-month period beginning on the date of such termination
of employment or, if earlier, within 15 days after appointment of the personal
representative or executor of your estate following your death.  All
installments that would have been paid if installments had begun on your
termination of employment will accumulate and be paid with the first installment
payment.

 

You shall not be eligible after your date of termination for continued coverage
under the Company’s medical/dental plans (except to the extent you elect to
continue such coverage as under COBRA or otherwise required pursuant to the
terms of the Plan, from time to time).

 

For purposes of Code Section 409A, the right to a series of installment payments
under this Plan shall be treated as a right to a series of separate payments.

 

ARTICLE V - GENERAL PROVISIONS OF THE PLAN

 

(a)                                 Re-employment. If you are re-employed by the
Company or a Subsidiary after severance has commenced being paid to you,
severance payments will cease.

 

(b)                                 Termination, Amendment and Modification.
Notwithstanding anything in this Plan to the contrary, the Company expressly
reserves the right, at any time, for any reason, without limitation, and in its
sole and absolute discretion, to terminate, amend or modify the Plan and any or
all of the benefits provided thereunder, either in whole or in part, whether as
to all persons covered thereby or as to one or more groups thereof. The
termination, amendment or modification of the Plan shall be effected by a
document in writing.

 

(c)                                  No Additional Rights Created. Neither the
establishment of this Plan, nor any modification thereof, nor the payment of any
benefits hereunder, shall be construed as giving to any Participant, Eligible
Employee (or any beneficiary of either), or other person any legal or equitable
right against the Company or any officer, director or employee thereof; and in
no event shall the terms and conditions of employment by the Company of any
Eligible Employee be modified or in any way affected by this Plan. There is no
promise of employment of any kind by the Company contained in this Plan.
Regardless of what this Plan provides, the Company remains free to change wages
and all other working conditions without notice of agreement. The Company also
continues to have the absolute right to terminate your employment with or
without Cause.

 

--------------------------------------------------------------------------------


 

(d)                                 Records. The records of the Company with
respect to employment history, Base Pay, years of service, absences, and all
other relevant matters shall be conclusive for all purposes of this Plan.

 

(e)                                  Construction. The respective terms and
provisions of the Plan shall be construed, whenever possible, to be in
conformity with the requirements of ERISA (to the extent applicable), or any
subsequent laws or amendments thereto. To the extent not in conflict with the
preceding sentence or another provision in the Plan, the construction and
administration of the Plan shall be in accordance with the laws of the New
Jersey applicable to contracts made and to be performed within such state
(without reference to its conflicts of law provisions).

 

(f)                                   Severability. Should any provisions of the
Plan be deemed or held to be unlawful or invalid for any reason, such fact shall
not adversely affect the other provisions of the Plan unless such determination
shall render impossible or impracticable the functioning of the Plan, and in
such case, an appropriate provision or provisions shall be adopted so that the
Plan may continue to function properly.

 

(g)                                  Financing. The Company shall pay for
benefits under the Plan out of its general assets. No Participant or any other
person shall have any interest whatsoever in any specific asset of the Company.
To the extent that any person acquires a right to receive payments under this
Plan, such right shall not be secured by any assets of the Company.

 

(h)                                 Nontransferability. In no event shall the
Company make any payment under this Plan to any assignee or creditor of a
Participant, except as otherwise required by law. Prior to the time of a payment
hereunder, a Participant shall have no rights by way of anticipation or
otherwise to assign or otherwise dispose of any interest under this Plan, nor
shall rights be assigned or transferred by operation of law.

 

(i)                                     Incompetency. In the event that the Plan
Administrator finds that a Participant is unable to care for his or her affairs
because of illness or accident, then benefits payable hereunder, unless claim
has been made therefor by a duly appointed guardian, committee, or other legal
representative, may be paid in such manner as the Plan Administrator shall
determine, and the application thereof shall be a complete discharge of all
liability for any payments or benefits to which such Participant (or designated
beneficiary) was or would have been otherwise entitled under this Plan.

 

(j)                                    Welfare Plan.  The Company intends that
this Plan constitute a “welfare plan” under ERISA and any ambiguities in this
Plan shall be construed to effect that intent.

 

(k)                                 Effect of 280G/4999.  Notwithstanding
anything in the Plan or any other agreement (written or oral) to the contrary,
if the total payments to be paid to a Participant hereunder, along with any
other compensation provided to the Participant, would result in the Participant
being subject to the excise tax imposed by Code Section 4999, the Company shall
reduce the aggregate compensation to the largest amount which can be paid to the
Participant without triggering the excise tax, but only if and to the extent
that such reduction would result in the Participant retaining larger aggregate
after-tax compensation.  The determination of the excise tax and the aggregate
after-tax compensation to be received by the Participant will be made by the
Company.  If compensation is to be reduced, the compensation to be provided
latest in time will be reduced first and if compensation is to be provided at
the same time, non-cash compensation will be reduced before cash compensation. 
By signing the General Release and receiving payments under the Plan, the
Participant agrees to the application of this Subsection (k) to all compensation
that may be subject to the excise tax imposed by Code Section 4999.  It is
possible that after the determinations and selections made pursuant to this
Subsection the Participant will receive compensation in the aggregate more than
the amount provided under this Subsection (“Overpayment”) or less than the
amount provided under this Subsection (“Underpayment”).

 

·                  In the event that: (A) the Company determines, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Participant which the Company believes has a high probability of
success, that an Overpayment has been made or (B) it is established pursuant to
a final determination of a court or an Internal Revenue Service proceeding that
has been finally and conclusively resolved that an Overpayment has been made,
then the Participant shall pay any such Overpayment to the Company together with
interest at the applicable federal rate (as defined in Section 7872(f)(2)(A) of
the Code) from the date of the Participant’s receipt of the Overpayment until
the date of repayment.

 

--------------------------------------------------------------------------------


 

·                  In the event that: (A) the Company, based upon controlling
precedent or substantial authority, determines that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment will be paid promptly by the Company to or for
the benefit of the Participant together with interest at the applicable federal
rate (as defined in Section 7872(f)(2)(A) of the Code) from the date the amount
would have otherwise been paid to the Participant until the payment date.

 

ARTICLE VI - OTHER IMPORTANT INFORMATION

 

(a)                                 Claim Procedure.

 

How to File a Claim. If you feel you have not been provided with all benefits to
which you are entitled under the Plan, you may file a written claim with the
Plan Administrator with respect to your rights to receive benefits from the
Plan. If you wish to make a claim for payment of benefits under the Plan, a
claim must be filed by contacting the Vice President of Compensation and
Rewards, within the Human Resources Department (or his or her designee) at the
Company’s headquarters in Mount Laurel, New Jersey within 90 days of the date
you received notification from the Company that your benefits were denied. You
may be required to provide additional information. After your claim has been
processed, you will be notified in writing if any benefits are denied in whole
or in part, or if any additional information is required by the office that
processes your claim. You will receive this written notification within 90 days
after it is filed. Under special circumstances, the Plan Administrator may
require an additional period of not more than 90 days to review your claim. If
this occurs, you will be notified in writing as to the length of the extension,
the reason for the extension, and any other information needed in order to
process your claim. If you are not notified within the 90-day (or 180-day, if so
extended) period, you may consider your claim to be denied.

 

How to Appeal a Claim. If your claim is denied, in whole or in part, you will be
notified in writing of the specific reason(s) for the denial, the exact plan
provision(s) on which the decision was based, what additional material or
information is relevant to your case, what procedure you should follow to get
your claim reviewed again, the time limits applicable to such procedure,
including a statement of your right to bring a civil action under
Section 502(a) of ERISA following a denial on appeal. If you do not agree with
the reason why your claim was denied in whole or in part, you should you then
have sixty (60) days to appeal the decision to the Plan Administrator.  Your
appeal will take into account all comments, documents, records, and other
information you submit relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

You may also request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to your claim.  You may also
submit written comments, documents, records, and other information relating to
the denied claim to the Plan Administrator.

 

No later than sixty (60) days following the receipt of the written application
for review, the Plan Administrator shall submit its decision on the review in
writing to you or your representative, if any, unless the Plan Administrator
determines that special circumstances (such as the need to hold a hearing)
require an extension of time, to a day no later than one hundred twenty (120)
days after the date of receipt of the written application for review.  If the
Plan Administrator determines that the extension of time is required, the Plan
Administrator will furnish you with written notice of the extension before the
expiration of the initial sixty (60) day period.  The extension notice will
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render its decision on review.

 

If your appeal is denied, in whole or in part, you will be notified in writing
of the specific reason(s) for the denial; the exact plan provision(s) on which
the decision was based; a statement that you are entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to your claim for benefits; and a
statement of the claimant’s right to bring an action under Section 502(a) of
ERISA following the denial of the claim upon review. The decision on your appeal
will be final and binding on all parties and persons affected thereby. If you
are not notified within the 60-day (or l20-day, if so extended) period, you may
consider your appeal as denied.

 

--------------------------------------------------------------------------------


 

No claim may be filed with a court regarding a denial of a claim for benefits
under the Plan until you have exhausted these administrative review procedures.

 

(b)                                 Plan Interpretation and Benefit
Determination. The Plan is administered and operated by the Plan Administrator,
who has the exclusive discretionary authority and power to determine eligibility
for benefits and to construe the terms and provisions of the Plan, to determine
questions of fact and law arising under the Plan, to direct disbursements
pursuant to the Plan and to exercise all other powers specified herein or which
may be implied from the provisions hereof. The Plan administrator may adopt such
rules for the conduct of the administration of the Plan as it may deem
appropriate. All interpretations and determinations of the Plan Administrator
shall be final and binding upon all parties and persons affected thereby. The
Plan Administrator may appoint one or more individuals and delegate such of its
powers and duties as it deems desirable to any such individual(s), in which case
every reference herein made to the Plan Administrator shall be deemed to mean or
include the appointed individual(s) as to matters within their jurisdiction.

 

(c)                                  Your Rights Under ERISA. A Participant in
the Plan is entitled to certain rights and protections under ERISA.  ERISA
provides that all Participants will be entitled to (a) examine, without charge,
at the Plan Administrator’s office, and at other specified locations, all Plan
documents; and (b) obtain copies of all Plan documents upon written request to
the Plan Administrator, who may make a reasonable charge for the copies.  In
addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of an employee benefit plan.  The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of Participants.  No one, including the Company
or other person, may fire an employee or otherwise discriminate against an
employee in any way to prevent the employee from obtaining a benefit under this
Plan or exercising his or her rights under ERISA.  If a claim for a welfare
benefit is denied in whole or in part, an employee must receive a written
explanation of the reason for the denial.  Within certain time limits specified
in the Plan, an employee has the right to have the Plan review and reconsider a
claim.  Under ERISA, there are steps an employee can take to enforce the above
rights.  For instance, if an employee requests materials from the Plan and does
not receive them within 30 days, the employee may file suit in a federal court. 
In such a case, the court may require the Plan Administrator to provide the
materials and pay the employee up to $110 a day until the employee receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.  If an employee has a claim for benefits
hereunder which is denied or ignored, in whole or in part, the employee may file
suit in a state or federal court.  If it should happen that Plan fiduciaries
misuse the Plan’s money, or if an employee is discriminated against for
asserting his or her rights, the employee may seek assistance from the U.S.
Department of Labor, or the employee may file a suit in a federal court.  The
court will decide who should pay court costs and legal fees.  If the employee is
successful, the court may order the person sued to pay these costs and fees.  If
the employee loses, the court may order the employee to pay these costs and
fees, for example, if it finds the employee’s claim is frivolous.

 

If an employee has any questions about the Plan, the employee should contact the
Plan Administrator.  If the employee has any questions about this statement or
about his or her rights under ERISA, he or she should contact the nearest office
of Employee Benefits Security Administration, U. S. Department of Labor, listed
in your telephone directory (formerly known as the Pension and Welfare Medical
Benefits Administration) or the Employee Benefits Security Administration, U. S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D. C. 20210.  An
employee may also obtain certain publications about his or her rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.

 

--------------------------------------------------------------------------------


 

(d)                                 Plan Document.  This document shall
constitute both the plan document and summary plan description and shall be
distributed to all Eligible Employees in this form.

 

(e)                                  Other Important Facts.

 

OFFICIAL NAME OF THE PLAN:

PHH Corporation Tier I Severance Pay Plan

 

 

SPONSOR:

PHH Corporation
3000 Leadenhall Road
Mount Laurel, New Jersey 08054
Phone: (856) — 917-6000

 

 

EMPLOYER IDENTIFICATION NUMBER (EIN):

52-0551284

 

 

PLAN NUMBER:

509

 

 

TYPE OF PLAN:

Employee Welfare Benefit Plan

 

 

END OF PLAN YEAR:

December 31st

 

 

TYPE OF ADMINISTRATION:

Employer Administered

 

 

PLAN ADMINISTRATOR:

PHH Corporation
c/o Employee Benefits Department
3000 Leadenhall Road
Mount Laurel, New Jersey 08054
Phone: (856) 917 - 6000

 

 

EFFECTIVE DATE:

September 27, 2012, as amended, May 19, 2016.

 

 

RECORDS:

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions you may have about the Plan.

 

 

AGENT FOR SERVICE OF LEGAL PROCESS:

Employee Benefits Committee
c/o General Counsel PHH Corporation
3000 Leadenhall Road
Mount Laurel, New Jersey 08054
Phone: (856) — 917-6000

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

 

 

PHH CORPORATION

 

 

 

By:

/s/ Glen A. Messina

 

Name:

Glen A. Messina

 

Title:

President and Chief Executive Officer

 

Date:

May 19, 2016

 

--------------------------------------------------------------------------------